The following is an examiner’s statement of reasons for allowance:
Ishii et al (US 2011/0279691) disclose, see figure 7, paragraph 75, metadata recorded in header section of the image file when digital still camera compresses image data generated in high-speed continuous shooting mode according to a JPEG format. The digital still camera records metadata corresponding to the image data as the EXif data 501 in the header section.
Prior arts do not teach or suggest the metadata storing method in multiple shooting modes as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484